              Case 20-30531-bjh7 Doc 2 Filed 02/16/20                  Entered 02/16/20 19:59:04           Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION
  IN RE:   Remuda Energy Transportation, LLC                                      CASE NO

                                                                                  CHAPTER     7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date                                                     Signature
                                                                     Tom Ramsey
                                                                     CEO


Date                                                     Signature
Case 20-30531-bjh7 Doc 2 Filed 02/16/20   Entered 02/16/20 19:59:04   Page 2 of 3

                     De Lage Landen
                     Attn: legal
                     1212 Corporate Drive
                     Suite 340
                     Irving, TX 75038

                     IACX Energy
                     5001 LBJ Freeway
                     Suite 300
                     Dallas, TX 75244


                     Internal Revenue Service
                     Special Procedures - Insolvency
                     PO Box 7346
                     Philadelphia, PA 19101-7346


                     Lucid Arthesia Company
                     f/k/a Agave Energy Company
                     3100 McKinnon Street
                     Suite 800
                     Dallas, TX 75201

                     Lucid Energy Delaware, LLC
                     3100 McKinnon Street
                     Suite 800
                     Dallas, TX 75201


                     Lucid Energy Delaware, LLC
                     c/o Lillard Wise Szygenda PLLC
                     13760 Noel Road, Suite 1150
                     Dallas, TX 75240


                     Occidental Energy Marketing Inc.
                     c/o Gibbs & Bruns LLP
                     1100 Louisiana, Suite 5300
                     Houston, TX 77002


                     Occidental Energy Marketing, Inc.
                     5 Greenway Plaza
                     Suite 110
                     Houston, TX 77046-0506


                     Parsley Energy, L.P.
                     c/o Davis, Gerald & Cremer
                     400 W. Illinois, Suite 1400
                     Midland, TX 79701
Case 20-30531-bjh7 Doc 2 Filed 02/16/20   Entered 02/16/20 19:59:04   Page 3 of 3

                     Parsley Energy, L.P.
                     500 W. Texas Ave.
                     Midland, TX 79701



                     Ricoh Financial Services LLC
                     Attn: legal
                     300 Eagleview Blvd.
                     Exton, PA 19341


                     Texas Attorney General's Office
                     Bankruptcy-Collections Division
                     PO Box 12548
                     Austin, TX 78711-2548


                     Texas Comptroller of Public Accounts
                     Revenue Accounting Division
                     Bankruptcy Section
                     PO Box 13528
                     Austin, TX 78711

                     United States Trustee
                     1100 Commerce Street, Room 976
                     Dallas, TX 75242-1699
